Order entered September 17, 2020




                                         In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas

                                  No. 05-19-01496-CV

                        WILLIAM A. PANAMENO, Appellant

                                           V.

                            PATRICK D. MANN, Appellee

                On Appeal from the 193rd Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-17-15401

                                        ORDER
                      Before Justices Whitehill, Molberg, and Nowell

      Before the Court is appellee’s August 25, 2020 opposed motion to vacate the

appeal and remand the case to the trial court. We DEFER the motion to the

submissions panel. Appellee’s brief, if any, shall be filed within ten days of the

date of this order.




                                                /s/   BILL WHITEHILL
                                                      JUSTICE